Order entered February 26, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00627-CR

                               DEON REESE EVANS, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1228191-U

                                           ORDER
         The Court GRANTS appellant’s February 24, 2014 second motion for extension of time

to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE